Citation Nr: 1028564	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence was received to reopen a claim 
for service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. STUBBS


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.

In this case, a review of the VCAA notice letter dated in May 
2007 shows the RO discussed the bases for the November 1989 RO 
denial of service connection for lumbosacral strain.  There was 
no mention of the June 2006 Board decision, which was the last 
final denial of service connection for lumbosacral strain.  Had 
the bases for the 1989 RO denial been the same as the Board's 
2006 denial, an argument could have been made to accept the May 
2007 VCAA notice as adequate.  

However, in 1989, the RO denied the claim based only on a review 
of the service treatment records, concluding that while the 
Veteran was treated for lumbosacral strain, his May 1979 
separation physical examination was normal.  The June 2006 Board 
decision reviewed not only the service treatment records, but 
also post-service medical records that were not in existence at 
the time of the 1989 RO decision.  The Board concluded that while 
the Veteran was treated in service for acute and transitory low 
back pain, and currently received treatment for low back pain, 
there was no nexus opinion to relate the current low back 
pathology to service.  As such the RO's May 2007 VCAA letter did 
not provide notice that described what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection for lumbosacral strain that was 
found insufficient in the 2006 Board decision.  Therefore, the 
Veteran should be provided with a proper notice letter that 
complies with the Court's holding in Kent.

In view of the foregoing, the case is REMANDED for the following 
action:

The AMC/RO should send the Veteran a 
corrective VCAA notice, as defined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as it pertains to new and material 
evidence to reopen the claim for service 
connection for lumbosacral strain.  
Specifically, the Veteran should be 
informed of the reason(s) that his claim 
was previously denied in June 2006, as 
well as the information and evidence not 
of record (1) that is necessary to reopen 
his claim for service connection for 
lumbosacral strain, (2) that VA will seek 
to obtain, and (3) that he is expected to 
provide. The Veteran should also be 
advised to provide any evidence in his 
possession that pertains to the claim.  If 
the Veteran provides new evidence, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

